Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 13-BG-957

                    IN RE DARYL J. HUDSON, III, RESPONDENT.

                     A Suspended Member of the Bar of the
                     District of Columbia Court of Appeals
                         (Bar Registration No. 292045)

                         On Report and Recommendation
                   of the Board on Professional Responsibility
                                 (BDN-268-13)

(Submitted April 8, 2014                              Decided April 24, 2014)

      Before EASTERLY and MCLEESE, Associate Judges, and RUIZ, Senior Judge.

      PER CURIAM: Respondent, Daryl J. Hudson, III, was convicted in the United

States District Court for the District of New Mexico on April 4, 2013, of seven

counts of wire fraud in violation of 18 U.S.C. § 1343 (2012). This court suspended

respondent from the District of Columbia Bar on September 17, 2013. We ordered

the Board of Professional Responsibility (“the Board”) to determine whether

respondent’s convictions related to crimes involving moral turpitude within the
                                         2

meaning of the D.C. Code § 11-2503 (a) (2012 Repl.).1 The Board determined that

wire fraud is a crime of moral turpitude per se and concluded, therefore, that

respondent’s disbarment is required.2 Neither respondent nor Bar Counsel have

filed an exception to the Board’s recommendation. Pursuant to D.C. Bar R. XI, § 9

(h)(2), “if no exceptions are filed to the Board’s report, the Court will enter an

order imposing the discipline recommended by the Board upon expiration of the

time permitted for filing exceptions.”




      1
             When a member of the bar of the District of Columbia Court of
      Appeals is convicted of an offense involving moral turpitude, and a
      certified copy of the conviction is presented to the court, the court
      shall, pending final determination of an appeal from the conviction,
      suspend the member of the bar from practice. . . . If a final judgment
      of conviction is certified to the court, the name of the member of the
      bar so convicted shall be struck from the roll of the members of the
      bar and such person shall thereafter cease to be a member.

D.C. Code § 11-2503 (a) (2012 Repl.).
      2
          Bar Counsel and the Board recommended that this court withhold the
imposition of final discipline until respondent’s appeal was resolved and his
conviction became final. See D.C. Code § 11-2503 (a); D.C. Bar R. XI, § 10 (d)
(stating that a disciplinary “proceeding shall not be concluded until all direct
appeals from conviction of the crime have been completed”); In re Blair, 40 A.3d
883, 886 (D.C. 2012) (“The pendency of an appeal should not delay the Board’s
recommendation in this matter, but the Court should defer final action until an
appeal is decided, and the convictions are final.”). Bar Counsel informed the court
on March 26, 2014, that the United States Court of Appeals for the Tenth Circuit
affirmed respondent’s convictions on February 21, 2014.
                                         3

         Accordingly, respondent is hereby disbarred from the District of Columbia

Bar. For purposes of reinstatement, the disbarment will begin on the date that

respondent files an affidavit demonstrating compliance with D.C. Bar Rule XI,

§ 14.3



                                             So ordered.




         3
         On September 19, 2013, Bar Counsel sent respondent a letter informing
him of his obligation to file an affidavit demonstrating compliance with D.C. Bar
Rule XI, § 14. To date, respondent has not filed this affidavit.